         Case 1:19-cv-03835-JDB Document 11-1 Filed 03/24/20 Page 1 of 2




                                          March 24, 2020


Via First-Class Mail and ECF

Angela D. Caesar
Office of the Clerk
United States District Court for the District of Columbia
333 Constitution Avenue, N.W.
Washington, D.C. 2000

       Re:     CABRERA et al v. ISLAMIC REPUBLIC OF IRAN, Civil Action No. 1:19-cv-
               03835-JDB


Dear Ms. Caesar:

       We write in connection with the above-captioned case to request that you take all
necessary steps, pursuant to 28 U.S.C. § 1608(a)(3), to effect service in this matter on the
Defendant, the Islamic Republic of Iran.

        Service on Iran under 28 U.S.C. § 1608(a)(3) is warranted here. Plaintiffs and Defendant
Islamic Republic of Iran (“Iran”) do not have any special arrangement for service of process
pursuant to 28 U.S.C. § 1608(a)(1), and service on Iran is not permitted by any applicable
international convention on service of judicial documents pursuant to 28 U.S.C. § 1608(a)(2). In
accordance with 28 U.S.C. § 1608(a)(3), therefore, I have enclosed one copy of the complaint,
summons, and notice of suit together with a translation of each into Farsi, the official language of
Iran.

       We respectfully request that the Clerk’s office dispatch the enclosed documents via the
included DHL package, with signed return receipt requested, to the following address:

                                    Mohammad Javad Zarif
                                  Minister of Foreign Affairs
                   Ministry of Foreign Affairs of the Islamic Republic of Iran
                          Imam Khomeini Street, Imam Khomeini Sq,
                                         Tehran, Iran
        Case 1:19-cv-03835-JDB Document 11-1 Filed 03/24/20 Page 2 of 2




Angela Caesar
March 24, 2020
Page 2

      If you have any questions or need anything further please do not hesitate to contact me.
Thank you in advance for your time and attention to this matter.



                                                    Respectfully submitted,

                                                    /s/ Joshua D. Branson

                                                    Joshua D. Branson

Enclosures
